Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of group I (claims 1-18 and 25-30), and specie B10 (a combination of all species B1-B9) in the reply filed on 02/27/2022 is acknowledged.
Applicant failed to also elect a specie from specie group A.  In order to expedite prosecution the examiner made a telephone call to Mr. Anthony Jason Mirabito (Reg. No. 28,161) on 03/15/2022.  During the telephone interview Mr. Mirabito confirmed the election of group I, and species B10, and further elected specie A1 from specie group A over the phone.  See the attached interview summary.
	Claims 26-30 are directed to non-elected species and therefore have been withdrawn by the examiner.
	Accordingly, the examiner will examine and search group I, specie A1 and specie B10, which entails claims 1-18, and 25.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “around” in claim 4 (line 2) a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the examiner cannot determine the metes and bounds of the claimed invention.
In order to provide an initial examination and search of claim 4, the examiner interprets claim 4 as if the word “around” is deleted.

The term “generally” in claim 9 (lines 2 and 3) a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the examiner cannot determine the metes and bounds of the claimed invention.
In order to provide an initial examination and search of claim 4, the examiner interprets claim 4 as if the word “generally” is equivalent to ±30%.

Claim 9 recites the limitation "the open end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Therefore the examiner cannot determine the metes and bounds of the claimed invention.
In order to provide an initial examination and search of claim 9, line 2, the examiner interprets “the open end” as “an open end of the dome shape.”


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura et al. (U.S. Patent 6,447,118).
Regarding claim 1, Okumura et al. disclose a corneal shield for placement on a patient’s eye to protect the eye and its surrounding tissues during light treatment from a light energy source comprising: 
a body (“contact lens,” see col. 2:28-34) having an outer surface (the outer surface of the contact lens), configured to be placed to face in the direction of the light energy source and an inner surface (the inner surface of the contact lens), configured in shape to the shape of the human cornea and to be placed on the patient’s cornea;
wherein the shield is comprised of a flexible biocompatible material (“water-absorptive gel,” see col. 2:24-28) that is made of an at least partially light absorbing material (see “present water-absorptive gel wherein the fine particles of the metal oxide are dispersed exhibits excellent UV-ray-absorbing characteristics,” col. 2:28-34).

Regarding claim 2, Okumura et al. disclose the use of polypropylene, see col. 6:65-67. As is known, polypropylene is a thermoplastic elastomer.

Regarding claim 3, Okumura et al. disclose the claimed TiO2, see col. 2:52-54.

Regarding claim 8, Okumura et al. disclose the claimed material that blocks light, see at least “an ophthalmic material exhibiting an excellent ultraviolet-ray-absorbing property,” in col. 2:6-9.

Claims 1, 4-7, and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers (CA 2,961,391).

Regarding claim 1, Bowers discloses a corneal shield for placement on a patient’s eye to protect the eye and its surrounding tissues during light treatment from a light energy source comprising: 
a body (“contact lens” 100, see page 11, 1st full paragraph and figure 1, and any/all alternate/equivalent counterparts in other embodiments) having an outer surface (the outer surface of the contact lens), configured to be placed to face in the direction of the light energy source and an inner surface (the inner surface of the contact lens), configured in shape to the shape of the human cornea and to be placed on the patient’s cornea;
wherein the shield is comprised of a flexible biocompatible material (for example “etafilcon-a,” see page 51, 2nd paragraph – etafilcon-a is a biocompatible hydrogel, and any/all alternate/equivalent flexible biocompatible materials in other embodiments) that is made of an at least partially light absorbing material.

Regarding claims 4-5, Bowers discloses the claimed invention, see page 20, 1st full paragraph.  With respect to the recitation of “configured to transmit less than 30% of the light energy, based on light energy from the light energy source onto the shield in the range of 5-20 J/cm2” in claim 5, this is a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).
 
Regarding claim 6, Bowers discloses the claimed invention, see for example figures 20 and 21.

Regarding claims 7, 9 and 10, Bowers discloses the claimed invention, see page 56, line 26 through page 57, line 7 and figures 1-26.  With respect to the recited diameter of generally 17-22 mm, recall the examiner is interpreting the word “generally” to be equivalent to ±30%, so ±30% of 17-22 mm if 11.9-28.6 mm, which is disclosed by Bowers, see page 15, lines 15-25.

Regarding claim 11, Bowers discloses the claimed invention, “black opaque band” 2502, see page 61, lines 4-15 and figure 25.

Regarding claims 12-17, Bowers discloses the claimed invention see in particular page 19, line 27 through page 20, line 3, and page 19-20 in general, where the colored rings, spokes, other patterns provide the visual indication.

Regarding claim 18, , Bowers discloses the claimed invention see page 57, line 20 through page 58, line 5.

Claims 1, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (U.S. Patent Application Publication 2014/0090653).

Regarding claims 1 and 25, Clarke disclose a corneal shield for placement on a patient’s eye to protect the eye and its surrounding tissues during light treatment from a light energy source comprising: 
a body (“curved silicone shield” 10, see [0071]-[0073] and figures 3 and 4) having an outer surface, configured to be placed to face in the direction of the light energy source and an inner surface, configured in shape to the shape of the human cornea and to be placed on the patient’s cornea;
wherein the shield is comprised of a flexible biocompatible material (see the abstract, [0024]-[0025] and [0072]) that is made of an at least partially light absorbing material,
one or more air-passage vents or holes/apertures (“apertures” 18A and 18B, see [0072] and figures 3 and 4) through the outer surface and inner surface.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792